ON MOTION FOR REHEARING OR, IN THE ALTERNATIVE, FOR TRANSFER TO SUPREME COURT OF MISSOURI
PER CURIAM.
In a motion for rehearing or, in the alternative, for transfer to the Supreme Court of Missouri, William asserts there is a conflict in the opinion. As we understand William’s motion, he maintains our holding on his second point is in conflict with our holding on his first point.
To demonstrate there is no conflict, it is necessary to again underscore the difference between William’s first and second points.
As carefully explained in the opinion, William’s first point complains about two of the trial court’s rulings: (1) denial of William’s motion for a directed verdict at the close of Hospital’s opening statement in the first trial, and (2) denial of JNOY Motion I. William’s theory of error was that both rulings were wrong because Hospital’s opening statement at the first trial was deficient. William’s first point did not challenge the sufficiency of the evidence.
The opinion addresses each complaint in William’s first point separately.
As to complaint “1” in William’s first point, the opinion holds that by presenting evidence at the first trial, William waived any error in the trial court’s denial of William’s motion for a directed verdict following Hospital’s opening statement. The opinion further holds complaint “1” in William’s first point was not preserved for review because it was not raised in Motion for New Trial II.
As to complaint “2” in William’s first point, the opinion holds that by presenting evidence at the first trial, William waived any subsequent claim that the trial court should have granted JNOV Motion I because of any alleged deficiency in Hospital’s opening statement. The opinion emphasizes that complaint “2” in William’s first point was not based on a hypothesis that the evidence at *351the first trial was insufficient to support a judgment for Hospital. Because complaint “2” was based on the same theory of error as complaint “1,” i.e., that Hospital’s opening statement at the first trial was deficient, the opinion, consistent with the holding on complaint “1,” holds that William, by presenting evidence at the first trial, waived any later claim that the trial court should have granted JNOV Motion I because Hospital’s opening statement was deficient.
Furthermore, the opinion explains that a defendant’s motion for judgment notwithstanding a verdict for a plaintiff presents the same issue as a motion for a directed verdict at the close of all evidence. That issue is whether the evidence is sufficient to support a judgment for the plaintiff. That was not the issue on which William based complaint “2” in his first point. The theory of error on which that complaint was based was that Hospital’s opening statement at the first trial was deficient.
The opinion notes William cites no authority for the proposition that a defendant is entitled to judgment notwithstanding the verdict because a plaintiff’s opening statement is deficient, and this court is aware of no such authority. Consequently, the opinion holds complaint “2” in William’s first point would have been futile had it been preserved.
In adjudicating William’s second point, the opinion carefully highlights the difference between it and William’s first point. The opinion explains that William’s second point is based on the proposition that the evidence at the first trial was insufficient to make a submissible case for Hospital, while William’s first point was based on the proposition that Hospital’s opening statement at the first trial was deficient.
William challenged the sufficiency of the evidence at the first trial by two methods: a motion for a directed verdict at the close of all the evidence and, after the verdict, by JNOV Motion I. He joined JNOV Motion I with Motion for New Trial I, as permitted by Rule 72.01(b).
The opinion points out that because of Community Title Company, 796 S.W.2d at 370[1], it was clear when William joined JNOV Motion I with Motion for New Trial I that if the trial court denied JNOV Motion I but ordered a retrial, William could not, at that juncture, obtain appellate review of the denial of JNOV Motion I.
The opinion further notes that after the first trial, William could have chosen to file only JNOV Motion I without filing Motion for New Trial I. Had he done that, and had the trial court denied JNOV Motion I and entered judgment for Hospital, William could have appealed from that judgment and claimed the trial court erred in denying JNOV Motion I.1
Given the alternatives available to William, the opinion holds that by filing and pursuing both JNOV Motion I and Motion for New Trial I, William elected to accept a retrial if one were granted, realizing such relief would bar appellate review of the trial court’s denial of JNOV Motion I. Although joinder of those motions was permitted by Rule 72.01(b), the opinion concludes the Supreme Court of Missouri, in promulgating that rule, did not intend to allow a party who suffers an adverse verdict to obtain a new trial, again suffer an adverse verdict, and thereafter claim on appeal that the trial court should have granted such party’s motion for judgment notwithstanding the verdict after the first trial.
*352Having summarized what the opinion holds, we turn to William’s post-opinion motion. It avers the opinion is inconsistent in holding that the first claim of error in William’s first point was not preserved for review because it did not appear in Motion for New Trial II, and thereafter holding that the claim of error in his second point was waived when he joined Motion for New Trial I with JNOV Motion I. In William’s words: “It is incongruent that appellant could preserved [sic] one of his allegations of error for appeal by standing on a Motion JNOV alone but that his point is not preserved for appellate review because it is not included in his Motion for New Trial II.”
William misunderstands the opinion.
The opinion does not hold that William, by joining JNOV Motion I with Motion for New Trial I, waived his claim that the evidence at the first trial was insufficient to support a judgment for Hospital. That claim was clearly preserved in JNOV Motion I.
What the opinion holds is that William, by joining Motion for New Trial I with JNOV Motion I, made an election that if the trial court granted Motion for New Trial I (thereby necessarily denying JNOV Motion I), William would accept that relief from the verdict in the first trial instead of attempting to convince an appellate court that JNOV Motion I should have been granted.
Said another way, William preserved his attack on the sufficiency of the evidence at the first trial by filing a motion for a directed verdict at the close of all the evidence and, after the verdict, by JNOV Motion I. But when he chose to seek both a new trial and judgment notwithstanding the verdict (as allowed by Rule 72.01(b)), he made the choice that if he was awarded a new trial, he would accept that relief, as the award of the new trial would foreclose appellate review of the denial of JNOV Motion I.
William got the new trial, which he lost, and now, in this appeal, attempts to escape that loss by insisting the trial court should have awarded him judgment notwithstanding the verdict after the first trial.
The opinion notes William’s brief cites no ease where such relief has been awarded. His post-opinion motion likewise cites no such case.
The post-opinion motion is denied.

. William’s post-opinion motion expresses a belief that had he "stood" on JNOV Motion I without filing a motion for a new trial, and had the trial court denied JNOV Motion I and entered judgment for Hospital per the verdict, Rule 78.07 could have barred William from appealing. William’s belief is wrong. Rule 78.07 provides: "In jury tried cases ... allegations of error to be preserved for appellate review must be included in a motion for a new trial except that ... questions authorized by Rule 72.01 to be presented in motions for judgment need not be included in a motion for a new trial.” As noted in the opinion, William challenged the sufficiency of the evidence to support the verdict for Hospital at the first trial in JNOV Motion I. That motion was authorized by Rule 72.01(b). It is thus obvious that the issue of the sufficiency of the evidence raised in JNOV Motion I would have been reviewable on appeal by William from a judgment for Hospital entered per the verdict at the first trial. See: Central Bank of Lake of the Ozarks v. Shackleford, 896 S.W.2d 948, 950[1] (Mo.App. S.D.1995).